Citation Nr: 0723159	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO. 05-41 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a testicle disorder, 
including gonad hypopituitarism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The claimant had active service from February 1967 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. Jurisdiction of this matter was then transferred 
to that of the RO in Wichita, Kansas, as a result of a change 
in domicile of the claimant.

In March 2007, the claimant testified at a personal hearing 
before the undersigned Veterans Law Judge while at the RO. A 
transcript of the hearing has been associated with the 
claimant's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The claimant is seeking entitlement to service connection for 
a testicular disorder, including gonad hypopituitarism. 
Because the evidence is not sufficiently developed to allow 
for comprehensive appellate review, the appeal will be 
remanded.

The claimant contends that he sustained a testicular injury 
during a period of initial active duty from February to June 
1967. However, in addition to his specific contention, the 
record also suggests consideration of an alternative theory 
of entitlement to service-connected compensation benefits - 
that the claimant has a disorder manifested by gonadal 
hypopituitarism, which may have been aggravated by military 
service. The Board is obligated to liberally review the claim 
with a view towards ascertaining whether appropriate 
development and a grant of service connection may be rendered 
as to both theories of entitlement. See, e.g., Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim, including direct service connection) see Bingham 
v. Principi, 421 F.3d 1346 (Fed.Cir. 2005); Roebuck v. 
Nicholson, 20 Vet. App. 307, 312-313 (2006).    

Without expressing a view towards the merits of either theory 
of entitlement, the Board has reviewed the record and has 
identified certain matters of record which may assist the VA 
examiner and adjudicators in consideration of the claim. 


Factual Record

The claimant's report of separation from the Armed Forces 
(Department of Defense Form or equivalent) is not of record. 

The claimant's military service entrance examination reports 
dated in September 1966 and February 1967 are silent as to 
any symptoms associated with a testicular disorder. In a 
February 1967 pre-entrance physical examination 
questionnaire, the claimant specifically denied then having, 
or ever having had, tumors, growths, rupture/hernia, although 
he endorsed symptoms of "frequent or painful urination." 

A chronological record of medical care dated in February 
1967, and generated during the course of treatment for a left 
knee sprain, shows that the claimant was noted to have 
atrophic testicles. The claimant reported to the examiner 
that he had been seen by a specialist (urologist) prior to 
induction and had been given hormones.

A chronological record of medical care dated March 8, 1967 
shows that the claimant reported a two year history of 
recurrent groin pain - i.e., pain having been present prior 
to both his September 1966 and February 1967 service entrance 
examinations. He indicated that he had been under male 
hormone treatment for one week. He described that his groin 
pain was worse with standing and relieved with sitting down. 
The assessment was rule out gonadal failure.

The claimant was admitted to a service department medical 
facility from March 8 through 15, 1967, and examined for 
cryptorchidism and hypogonadism. He was said to have right 
cryptorchidism and probable right sided hernia. It was 
recommended that it be repaired and that the possible removal 
of the testicle should be considered, pending additional 
clinical testing. The claimant was prescribed Darvon, heat 
applications and was assigned to "light duty."

A clinical record dated March 21, 1967 shows that the 
claimant again reported pain in the groin and pubic areas. It 
was indicated that the right hernia was reducible but was 
tender and the pubic area seemed swollen. The pain and 
tenderness was felt to be worse than usual, but that he had 
been "forcing" himself through physical training. The 
claimant was referred for surgical consultation.

A clinical record dated March 30, 1967 shows that the 
claimant was said to have pituitary gonadotrophia. He was to 
be readmitted for hormone stimulation test and metoperone 
suppression test. The impression was hypopituitarism. 

In various submissions, the claimant reported that he had 
never been treated for hypopituitarism prior to his entry 
into service. Instead, he alleges that during basic training 
he had been doing push-ups when he heard and felt a snap and 
experienced groin pain. He added that the following day his 
genital area was swollen and that he was subsequently treated 
at Fort Polk Army Hospital. 

The claimant reports that he was further treated following 
service and that he continues to experience associated 
symptoms. He stated that within one year following his 
discharge, he was treated further by a Dr. H. at the Parkview 
Hospital in El Reno, Oklahoma, who removed a testicle because 
it had developed a tumor. He also alleges that he was then 
treated by a Dr. M.C. of the Northside Medical Clinic, in 
Oklahoma City, Oklahoma.


Reasons for Remand

The Board is unable to determine (1) whether the claimant 
presently has a present disability within the meaning of 
applicable statute and regulation; and (2) assuming that such 
a present disability exists, whether it was caused or 
aggravated by any incident of active military service. 

There is presently insufficient evidence upon which to 
evaluate the claimant's implicit contention that he has a 
disability. It is well-settled that the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability - the first prong of a successful claim of 
service connection. In the absence of proof of a present 
disability, there is no valid claim presented. See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). By "disability" is meant "an 
impairment in earnings capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations." 38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

Upon submission of the information to be obtained from the 
claimant, the RO/AMC will therefore first ascertain whether 
the claimant has a disability, or whether hypopituitarism 
within the meaning of the law. See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

With regard to whether, assuming the claimant has a disorder, 
it was incurred in or aggravated by military service, the 
claimant has not fully cooperated with VA's effort to develop 
his claim. While there is information of record upon which VA 
may proceed to further develop this matter, it is well 
settled in the law that while VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim. If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence. Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991). Further, under the VCAA, a claimant for VA 
benefits has the responsibility to present and support the 
claim. 38 U.S.C.A. § 5107(a); see also Counts v. Brown, 6 
Vet. App. 473, 477 (1994) (Observing that there is no 
obligation on the part of VA to seek evidence which the 
appellant acknowledges does not exist).

While the Board notes the claimant's frustration at being 
requested to provide medical evidence, the Board cannot base 
a grant of service connection upon the claimant's medically 
untrained accounts of service and post-service medical 
treatment, and grant service connection for a disorder on 
such information. Such an action would be an exercise in 
speculation, upon which the benefit of the doubt may not be 
applied. 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The claimant is advised that as a medically untrained 
layperson, the law does not find him to be competent in 
matters requiring expert medical opinion - e.g., the 
interpretation of signs and symptoms of disorders and the 
course of such disabilities. Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). Competent medical evidence is required. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).

In order for this claim to be comprehensively and correctly 
adjudicated, the claimant is advised that he must therefore 
fully cooperate with VA's efforts, notwithstanding the fact 
that he did not do so upon being requested to do so by letter 
dated in May 2004, shortly after submission of his claim. The 
claimant instead waited upon the initial denial of his 
application to report to VA that he had been extensively 
treated within a short time after military service for such a 
disorder that removal of a testicle was required. Thus, upon 
remand, the claimant will be requested to provide the 
information requested as in the below specified remand 
directives.

Further, if the claimant cooperates in this effort and 
medical records are received as directed below, the RO 
through the AMC will consider whether to afford the claimant 
a comprehensive VA medical examination. In this regard, the 
RO/AMC is directed to the rulings in Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."); and Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), (Observing where 
the claimant was advised of the need to submit competent 
medical evidence indicating that he had the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
but had not done so, no VA medical examination was 
required.). 

Finally, in a letter from the claimant to the RO received in 
April 2006, the claimant indicated that he was receiving 
Social Security Administration disability benefits for a 
disability other than a testicular disorder. While it appears 
that these records would not contain treatment records 
associated with a testicular disorder, it is noted that 
Social Security Administration disability records of unknown 
or uncertain content must be presumed pertinent to all 
pending VA compensation claims. Consequently the Board must 
defer action on the claim, and obtain all Social Security 
Administration records pertinent to the claimant's medical 
history. 38 C.F.R. § 3.159(c)(2) (2006); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 






Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall request that the 
claimant identify all medical care 
providers, both non-VA and VA, who have 
treated him for his testicular disorder 
since his separation from service. The 
claimant should specifically identify the 
dates for treatment with Dr. H. of 
Parkview Hospital in El Reno, Oklahoma, 
and Dr. M.C., of the Northside Medical 
Clinic, in Oklahoma City, Oklahoma. Make 
arrangements to obtain any necessary 
releases and to secure any available 
records of treatment.

2. The RO/AMC will attempt to obtain any 
and all medical and service personnel 
reports from any appropriate government 
record depositories, including but not 
limited to any separation medical board 
proceedings which resulted in the 
claimant's discharge from active duty and 
a copy of his report of separation from 
the Armed Forces (DD 214).

3. If deemed appropriate by the RO/AMC in 
accordance with the Wells and Charles 
cases, above, after associating with the 
claims folders any pertinent outstanding 
records, the RO/AMC will consider 
affording a VA genitourinary examination 
to the claimant to determine the nature, 
extent and etiology of any currently 
present testicular disorder found to be 
present. It is imperative that the 
examiner who is designated to examine the 
claimant reviews the evidence in the 
claims folders including a complete copy 
of this Remand, and acknowledges such 
review in the examination report. All 
necessary tests should be conducted. The 
physician is requested to offer an 
opinion as to:

(a) Whether the claimant has a current 
testicular disorder; or a disability 
characterized by hypopituitarism. If so, 
the diagnosis or diagnoses should be 
stated.

(b) If the examiner finds that the 
claimant has developed any testicular 
disorder or other disabling disorder , 
the examiner must state whether any such 
disorder had its onset during the 
claimant's period of active service, or 
was caused by any incident that occurred 
during such active service.

(c) Whether any testicular disorder 
identified during the claimant's period 
of active service existed prior to his 
entrance into active service. If so, 
state (if possible) the approximate date 
of onset of any such disability.

(d) If a testicular disorder pre-existed 
the claimant's period of active service, 
did that any such disorder increase in 
disability during such period of active 
duty? In answering this question, the 
examiner should specify whether the 
claimant sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a permanent 
worsening of the underlying pathology of 
any such condition due to or during 
service, resulting in any current 
disability.

(e) If any testicular disorder increased 
in severity during service, was that 
increase due to the natural progression 
of the disease?

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report. A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

4. The RO/AMC shall obtain the 
administrative and medical records 
relating to the claimant's Social 
Security Administration disability claim 
and associate them with the claims file.

5. The RO/AMC will then review the 
claimant's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, and 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA. If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

6. The RO/AMC will then readjudicate the 
claimant's claim. If the benefit sought 
on appeal remains denied, provide the 
claimant with a Supplemental Statement of 
the Case. The Supplemental Statement of 
the Case should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.




Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The claimant need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts. It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary. Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The appellant is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2003). In the 
event that the claimant does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The purposes of this remand are to obtain additional 
information and comply with all due process considerations. 
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.





This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




